Citation Nr: 1608203	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral leg disability, claimed as leg problems, to include as secondary to service-connected disabilities.

4.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.

REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1967 to November 1967 and on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2015 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a bilateral leg disability, as well as entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disorder that had its clinical onset in service and is not otherwise related to active duty.  

2.  Atrial fibrillation did not have its clinical onset in service or until years later and is not otherwise attributable to his active service.

3.  The Veteran's atrial fibrillation is not caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a respiratory disability, which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Atrial fibrillation was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  Atrial fibrillation is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims in a letter dated May 2013.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

A review of the record suggests that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, in response to RO inquiry, the SSA indicated the Veteran's records were no longer available.  See, e.g., the Formal Finding of Unavailability dated March 2012.  As such, further inquiry would be futile.

Additionally, pursuant to the May 2015 Board Remand, the Veteran was afforded a VA examination in August 2015, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is sufficient, as it is predicated on consideration of the VA and private treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.



a. Respiratory disability

The Veteran contends that he suffers from a respiratory disability manifested by shortness of breath.  For the reasons set forth below, the Board concludes that service connection is not warranted.

Crucially, the competent and probative evidence of record contains no showing of a respiratory disability.  Indeed, the Veteran was afforded a VA examination in August 2015, at which time the examiner reported that the Veteran had no chronic pulmonary condition.  The examiner explained that, "[w]ith regards to his shortness of breath, in my opinion, his complaint is likely due to extreme obesity coupled with atrial fibrillation.  He reports weighing approximately 325 pounds and describes becoming short of breath when he transfers to his scooter."  The examiner further noted that the Veteran "[d]escribes difficulty getting from the truck cab to the back of his truck where his scooter is located.  Reports he has to hang on the side of the truck to hold his weight up due to his peripheral neuropathy."  The examiner concluded, "[p]ast cardiac echos support adequate ejection fraction for a sedentary life."

It is undisputed that the Veteran experiences shortness of breath upon exertion.  See the letter from Dr. D.S. dated October 2006; the letter from Dr. M.V. dated October 2006; the VA examination report dated April 2007; the private treatment record dated February 2015.  However, his treatment records, VA examinations, and private evaluation reports do not contain any diagnosis of a respiratory disability.  Crucially, the medical evidence of record indicates that the shortness of breath upon exertion, which the Veteran experiences, is a symptom of his nonservice-connected obesity and atrial fibrillation.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that his shortness of breath is indicative of a continuing respiratory disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that shortness of breath may be a symptom of a pulmonary condition would likely be known to the Veteran; therefore, his contention that he has shortness of breath has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit a current respiratory disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for a respiratory disability manifested by shortness of breath is denied.

b. Atrial fibrillation

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2015)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

In this matter, the Veteran asserts that he has atrial fibrillation that initially manifested during his active military service, including as a result of exposure to Agent Orange and other toxic chemicals.  See, e.g., the Veteran's statement dated November 2007.  He alternatively argues that his atrial fibrillation is caused or aggravated by his service-connected coronary artery disease and/or PTSD.  See the Veteran's claim dated September 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board initially notes that, to the extent the Veteran is claiming his atrial fibrillation is due to hypertension, he is not service-connected for that disability.  See, e.g., the Board decision dated December 2009.

As indicated above, the Veteran served on ACDUTRA from February 1967 to November 1967 and on active duty from May 1968 to July 1969.  Initially, the Board notes that the AOJ has conceded combat.  In this case, however, there has been no assertion that atrial fibrillation was incurred during combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the claim.  The Veteran's service treatment records (STRs), including his November 1967 separation examination, do not document any complaint of or treatment for atrial fibrillation.

With respect to the claimed chemical exposures, it is undisputed that the Veteran served in the Republic of Vietnam while on active duty.  See 38 U.S.C.A. § 1116 (West 2014).  The Veteran has also reported that he was exposed to toxic chemicals while handling ammunition.  He states that the ammunition sometimes "sweated" liquid out of their casings and that he had no protective gear when inventorying this ammunition.  See the Veteran's statement dated November 2007.

The Veteran has submitted an October 2006 letter from Dr. D.S., who stated that the Veteran's atrial fibrillation was aggravated by his military service.  Critically, there is no convincing evidence that atrial fibrillation existed prior to service.  Rather, the February 1967 service entrance examination report shows that the heart, chest and lungs were normal at entrance, as well as at separation in November 1967 and in July 1969.  The Board recognizes that the October 2006 opinion states that it was at least as likely as not that atrial fibrillation was aggravated during service due to exposure to munitions toxins.  However, the Board has accorded more probative value to the contemporaneous service records, to include the February 1967 service entrance examination report and the November 1967 and July 1969 separation examination reports showing the heart, lungs and chest were normal.  These service records considered together with the June 2009 VHA opinion (discussed more fully below), support a finding that atrial fibrillation was not present or aggravated in service.  

Post-service treatment records dated in July 2003 indicate that the Veteran was recently evaluated by a cardiologist who found the Veteran to have atrial fibrillation.  In an October 2006 letter, Dr. D.S. noted the Veteran had atrial fibrillation with irregularity.

The Veteran was afforded a VA examination in April 2007 at which time the examiner noted that the Veteran was diagnosed with atrial fibrillation in approximately 2003.  The examiner stated that it was less likely "(less than 50/50 probability)" that the Veteran's atrial fibrillation was caused by, or a result of, exposure to toxins in association with his MOS of ammunition records clerk during service.  The examiner noted that STRs were negative for relevant complaints or findings related to atrial fibrillation.  The examiner explained that there was no specific evidence-based medical support that the Veteran's atrial fibrillation was related to possible exposure to toxins during service.  The examiner further opined that the Veteran's atrial fibrillation was associated with his heart condition, hypertension, and headaches.

In April 2009, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  A VHA opinion was obtained in July 2009, which addressed the atrial fibrillation claim.  The VHA reviewer stated:

A review of the clinical notes from when the Veteran entered the military does not demonstrate any evidence of hypertension or atrial fibrillation.  The entrance examination noted a normal cardiac exam.  There were several documented instances when the Veteran sought medical therapy during his active duty but none documented elevated blood pressure.  There was one visit of note for "check pain" in September 1967 which is a non-specific complaint and could be due to any number of acute or chronic disorders.  It appears that on physical exam abnormal lung sounds, "rhonchi," were heard in the right chest.  A chest x-ray performed in November 1967 noted "no evidence of cardiac or pulmonary disease."  The observations of these findings suggest an acute pulmonary process that resolved by the time of the chest x-ray.

The July 2009 VHA reviewer continued:

The diagnosis of Cardiac Disorder (atrial fibrillation) was not present during his active duty by any documentation.  This is the most common arrhythmia in the U.S. and hypertension is the number one risk factor. . . . Based on my review of the clinic record and the comments above, I do not believe that . . . atrial fibrillation [was] present during this patient's military service.

The Veteran was afforded a VA medical opinion in March 2013 to address his atrial fibrillation claim.  The examiner reviewed the claims file, including the Veteran's contentions of secondary service connection.  The examiner explained that "PTSD does not cause atrial fibrillation.  There is no documentation in the clinical literature that even remotely resembles any relationship between PTSD specifically causing atrial fibrillation."  The examiner continued, "[t]here are specific risk factors for the development of atrial fibrillation, and this gentleman meets many of them.  However, being objective, according to reliable medical literature sources, there is no relationship between PTSD specifically causing atrial fibrillation."  The examiner then opined, "[c]oncerning aggravation . . . with so many risk factors he has and so many medical comorbities, it is not possible to determine if PTSD (or mental health issues related to PTSD) specifically/truly worsen or hasten underlying atrial fibrillation, as this is not possible to separate out."  The examiner concluded, "[t]herefore aggravation cannot be determined."

In May 2015, the Board remanded the atrial fibrillation claim in order to determine whether the Veteran's atrial fibrillation is a separate diagnosis from the service-connected ischemic heart disease.  Therefore, the Veteran was afforded a VA examination in August 2015, at which time the examiner indicated that atrial fibrillation is a separate disability from coronary artery disease.  The examiner concluded that it was less likely than not that the atrial fibrillation was incurred in or aggravated by the Veteran's military service.  The examiner further determined that it was less likely than not that the Veteran's atrial fibrillation was caused or aggravated by his service-connected ischemic heart disease and/or PTSD with major depression.  The examiner noted that the Veteran was diagnosed with atrial fibrillation in July 2003.  The examiner explained, "[a]fter discussion with Veteran, in my opinion, Veteran described a chronic history of hypertension and years without care for hypertension."  The examiner continued, "[t]he medical literature supports that abnormalities or damage to the heart's structure are the most common cause of atrial fibrillation.  The landmark Framingham Heart Study, which followed 5,070 patients for 34 years, showed that the larger the size of the left atrium, the greater the chance that afib will develop."  The examiner further explained, "[p]ast records support an abnormal left atrium without coronary artery disease and past evidence of hypertension.  Thus, in my opinion, the available evidence supports hypertension as the cause of the abnormal left atrium as the case of atrial fibrillation."  The examiner concluded, "[t]here was no evidence found for aggravation."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed atrial fibrillation and the Veteran's active duty service and his service-connected disabilities outweighs the medical evidence suggestive of a nexus.  In particular, the July 2009 VHA opinion and August 2015 VA medical opinion were thorough, well-explained, and based on review of the Veteran's medical history.  The Board therefore places significant weight on the findings of the July 2009 VHA reviewer and the August 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The positive nexus opinion rendered in October 2006 by the Veteran's private treatment provider was conclusory and not accompanied by a detailed rationale.  In particular, Dr. D.S. did not account for the absence of findings of atrial fibrillation during the Veteran's military service compared to the atrial fibrillation documented after years of poorly managed hypertension.  Moreover, the March 2013 VA medical opinion concerning the potential aggravation of atrial fibrillation by service-connected PTSD was admittedly speculative and unsupported by the medical literature.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  These opinions are outweighed by the July 2009 VHA opinion and the August 2015 VA examiner's opinion, which were based upon thorough consideration of the Veteran's medical history and medical literature.

Based on a review of the evidence, the Board finds that service connection for atrial fibrillation is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  See Buchanan, 451 F.3d at 1331-37; see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the August 2015 VA examiner and the July 2009 VHA reviewer who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with atrial fibrillation during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of atrial fibrillation until 2003.  C.f., Walker, 708 F.3d at 1331.  To this end, the Veteran's contentions regarding chronic atrial fibrillation dating from service are less probative than the findings of the July 2009 VHA reviewer and the August 2015 VA examiner as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for atrial fibrillation on both direct and secondary bases.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a respiratory disability, claimed as shortness of breath, is denied.

Entitlement to service connection for atrial fibrillation is denied.


REMAND

The May 2015 Board Remand instructed the AOJ to afford the Veteran a VA medical opinion to address the etiology of the claimed bilateral leg disability.  Although a VA addendum opinion was obtained in August 2015, the examiner addressed only the diagnosed peripheral neuropathy of the bilateral lower extremities and failed to address the etiology of the diagnosed edema (see February 2015 report of Office Visit by JAS, MD), which was identified in the May 2015 Board Remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a bilateral leg disability must be remanded so that this may be accomplished.

The evidence of record suggests that the Veteran may require aid and attendance of another person and may be housebound.  However, it is unclear whether this is the case solely as a result of his service-connected PTSD, ischemic heart disease/coronary artery disease, and tinnitus or whether it is a result of consideration of nonservice-connected disabilities.  The Veteran has not been afforded a VA examination to determine if he requires aid and attendance of another person and/or may be housebound as a result of his service-connected disabilities.  As such, this issue should be remanded in order to afford the Veteran with a pertinent VA examination.

Also, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from October 2015.  All such available documents must be associated with the claims file.

2. Thereafter, refer the claims file to the August 2015 VA examiner, if available, for an addendum opinion.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bilateral leg edema (see February 2015 report of Office Visit by JAS, MD), had its clinical onset during his active duty or is otherwise related to such service.  

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that edema was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include service-connected ischemic heart disease/coronary artery disease.

In answering these questions, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

3. The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance or is housebound due solely to service-connected disability.

The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to the medical probabilities that the Veteran's service-connected disabilities results in impairment that makes him so helpless as to require the regular aid and attendance of another person or results in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  The effect of nonservice-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

4. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


